DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.  
Claims 54-70 are currently pending and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 54-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lahav (WO 03001921) in view of Nussinovitch (WO 2013144961), Nussinovitch (US 6299915)(i.e. Nussinovitch ‘915) and Rojas Grau (US 20160324173).
Regarding claim 54, Lahav teaches a method for reducing the weight loss of postharvest plant matter (see at least, page 9, lines 9-10) by providing an artificial coat comprising the steps of applying to the surface of plant matter a coating composition (see at least the abstract) comprising, a hydrocolloid polymer such as agar (see page 5, 2nd paragraph), as also recited in claim 62; an edible wax (see page 3, 2nd line from the bottom) and further suggests the wax present at 0.01-9% by weight of the dispersion (see page 5, 6th paragraph – where the hydrophobic component is the wax) - which can be beeswax (page 4, 4th paragraph), as recited in claim 64.  Lahav further teaches water (page 4, line 1) and an alkali agent (page 3, last line) which can be carbonates, bicarbonates, or hydroxides of sodium or potassium (see page 4, 6th paragraph) present at for example 0.06% of the dispersion (see example 1 on page 8), 0.08% (example 2 on page 10) and 0.15% (page 12, example 5), 0.25% (example 13).
Claim 54 differs from Lahav in specifically reciting that the hydrocolloid is present at “about 1% or more of the total weight of the coating composition.”
However, Nussinovitch teaches hydrocolloids present at 2wt% (see page 8, line 26-27 – “up to about 2% of a hydrocolloid polymer”), where the hydrocolloid can be useful for thickening of aqueous systems. Nussinovitch ‘915 teaches 0.5-95wt% of a hydrocolloid (see the abstract).
Lahav who teaches that the use of up 1% of the protective colloid is only a preference (see page 7, 2nd to last paragraph), but which nonetheless overlaps with the 
Claim 54 differs from Lahav in specifically reciting the coating composition further including a fatty acid.
However, Nussinovitch teaches the inclusion of fatty acids, such as oleic acid (page 7, lines 25-31), which can be advantageous for decreasing the water loss by evaporation (see page 17, lines 8-17) and can be present at 0.2-10wt%, and specifically at 2wt% (see page 17, lines 18-25).   
To thus modify Lahav to also include a fatty acid, such as oleic acid, would have been obvious to one having ordinary skill in the art, for the purpose of also decreasing water loss by evaporation.
Regarding the limitation to claim 54 of “the coating composition is essentially free of morpholine and any additional emulsifier other than the edible alkaline component,” Lahav does not teach the presence morpholine and teaches the presence of inorganic alkaline salts, such as potassium carbonate.  Lahav teaches that emulsifiers are optional (see at least page 7, 2nd paragraph).
Regarding the limitation of, “wherein the edible alkaline component enables formation of a homogeneous emulsion without any additional emulsifier,” it is noted that Lahav teaches that emulsifiers are optional, where disclosure of a preferred embodiment is not seen to teach away from other embodiments taught by Lahav, which rd paragraph further supports that the emulsifiers are optional. 
Regarding the limitation of “wherein the plant matter comprises a bulb having leaf scales,” Lahav teaches coating of fresh fruits vegetables and produce (see at least, the abstract).
Claim 54 differs in reciting the plant matter comprises a bulb having leaf scales.
However, Nussinovitch teaches providing a coating to reduce weight loss in plant matter can be vegetables having a naturally gloss appearance (see page 9, line 12-13) as well as fruit or vegetable having from about 75 to about 95% water content (page 9, lines 20-22), as well as other types of fruit or vegetable (see page 14, lines 3-4).  Additionally Nussinovitch ‘915 further teaches that it has been conventional to similarly coat post-harvest plant matter such as onions and garlic (see column 4, lines 39-45 -  “bulbs such as onions and garlic”) for reducing weight loss (see “Brief Description of the Drawings”).  Nussinovitch ‘915 teaches coatings that can include hydrocolloids, water and one or more of a hydrocarbon, wax and fat.  Nussinovitch ‘915 teaches the use of oleic acid as well as stearic and palmitic acid (see column 3, lines 34-57; column 4, lines 58-60).  To thus modify Lahav who is not limiting regarding the particular type of vegetables and to apply the coating to other conventional vegetables, such as onions or garlic for instance, would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design and the purpose of protecting onion or garlic from weight loss.  That is, patentability cannot be seen to be predicated on the particular type of postharvest plant matter, when the combination already suggests reducing weight 
Regarding the step of drying the coating of the plant matter, Lahav also teaches drying following dipping (see the last paragraph on page 5).  
Further regarding the limitation of, “applying to the plant matter an additional composition consisting essentially of a solution of a cross-linking or gelation-inducing agent, thereby inducing a spontaneous cross-linking reaction or gellification of the coating composition,” the claim differs from Lahav in this regard. 
However, Rojas Grau teaches applying a second aqueous solution including a cross linking agent to an edible coating (see paragraph 20), which can be advantageous for preserving and preventing the drying out of the food.  Rojas Grau teaches the first solution is an aqueous solution that includes a gelling polysaccharide (see paragraph 18, 19) at about 1% (see paragraphs 18-19) and that the second aqueous solution gels the first solution (paragraph 20).  Rojas Grau’s additional composition is also seen to consist essentially of a solution comprising a cross-linking or gelation inducing agent, which is also designed to gel a hydrocolloid coating.  Nussinovitch ‘915 also teaches applying a hydrocolloid solution to a food product (see column 3, line 3), where said hydrocolloid can include agar (see column 2, line 53-65) and subsequently adding a gelation inducing agent thereafter (column 3, line 4) where the gelation inducing agent has been advantageous for protecting the food product (see the summary of the invention).
It is noted that similar to Nussinovitch ‘915 and Rojas Grau, Lahav also teaches a coating composition comprising hydrocolloids in similar amounts as that of Nussinovitch 
Regarding claim 55, since Lahav teaches dipping the produce in the composition (see the last paragraph on page 5), it would have been obvious to have allowed some amount of excess to drip from the dipped product.   Nonetheless, Rojas Grau further teaches removing excess coating prior to applying a second coating (see paragraph 39-41).  Nussinovitch ‘915 is similar in this regard (see at least, column 5, lines 20-25).
In view of Rojas Grau and Nussinovitch ‘915, the combination further teaches applying a composition that includes a cross-linking or gelation inducing agent.
Regarding claim 56, in view of Nussinovitch, the combination suggests hydrocolloids present at 2% (page 7, 2nd to last paragraph).  Lahav also suggests wax or vegetable oils (page 3, last three lines) present at 0.01-9% by weight of the dispersion (see page 5, 6th paragraph), thus suggesting wax present at 0.01-9%.  Lahav’s examples further teach wax can be used at 0.9% (see example 1).  Nussinovitch suggests fatty acids used at 0.5%-2% (see page 17, lines 18-25) and Lahav suggests the alkali component used at 0.06% or 0.25%, with the remainder being water.  Lahav also suggests drying the composition (see page 9, 2nd
Assuming a weight basis of 100 parts and using the values of 2% for hydrocolloids, 0.9% for edible wax, 0.5% for fatty acid and 0.25% for the alkaline component, and assuming drying of the composition to 5% water, would have resulted in the dried composition comprising 2 parts hydrocolloid, 0.9 parts wax, 0.5 parts fatty acid, 0.192 parts water and 0.25 parts alkaline component, for a total of 3.842 parts total.  As such, the alkaline component would be present at 6.5% (claimed range of “1% to about 30%”); 2 part hydrocolloid equates to 52% of the dried composition (claimed range of “about 60% or less”); the wax equates to 23% of the dried composition (claimed range of “about 2% to about 35%”); the fatty acid at 13% (claimed range of “1% to about 40%”); and water at 5%.
Regarding claim 57 and 69, Lahav teaches beeswax (page 4, 4th paragraph).  Nussinovitch further teaches oleic acid, as discussed above with respect to claim 54.
Regarding the hydrocolloid, Lahav suggest alginic acid but does not specifically recite alginate as the hydrocolloid.  Claims 57 and 69 also differ in reciting the fatty acid is oleic acid, however Nussinovitch teaches examples of hydrocolloids such as agar and further teaches alginates (see page 6, line 31 to page 7, line 9) and oleic acid for controlling evaporation, such that modification of Lahav who also teaches agar for instance, and to use alginate as the hydrocolloid would have been a substitution of equivalents recognized for performing a similar function.  Using oleic acid would have been advantageous for controlling evaporation.  Nussinovitch ‘915 also teaches agar, as well as alginates as a hydrocolloid (see column 3, lines 26-33) to be used in a hydrocolloid solution that can be gelled.
Regarding claim 58, the combination applied to claim 54 teaches onions and garlic.
Regarding claim 59-61, Lahav teaches potassium carbonate as the edible alkaline component, used at 0.25wt% as discussed above with respect to claim 54.
Regarding claim 62, Lahav teaches agar and in view of Nussinovitch, Nussinovitch ‘915 and Rojas Grau, the combination further teaches gelatin and alginate as the hydrocolloid.
Regarding claim 63, the combination applied to claim 54 teaches 2% of the hydrocolloid, in view of Nussinovitch and Nussinovitch ‘915.
Regarding claim 64, Lahav teaches a wax such as beeswax as discussed above with respect to claim 54.
Regarding claim 65-66, the combination applied to claim 54 teaches oleic acid as the fatty acid, present at 2wt% for example.
Regarding claim 67, Lahav teaches an additive such as an extract (see page 5, 4th paragraph; page 7, last paragraph).  This can be construed as a natural compound isolated from the surface of the plant matter or derivatives thereof.    
This is further evidenced by Nussinovitch ‘915, who teaches essential oils can be extracted from the skin (i.e. surface) of the product (see column 3, lines 44-51).  Even further however, Nussinovitch ‘915 further teaches including natural compounds isolated from the surface layer of the product, such as sterols, for including a natural protective compound (column 3, lines 12-17, line 34 to column 4, line 22) to the coating composition (column 2, lines 6-19).
To thus modify Lahav and to include natural compounds isolated from the surface of plant matter would have been obvious to one having ordinary skill in the art for the advantageous purpose of providing added protection to the coated plant matter. 
Regarding claim 68, in view of Lahav, the combination teaches 1% of a gelling hydrocolloid.  Additionally in view of Nussinovitch, the combination suggests hydrocolloids present at 2%.  Lahav also suggests wax (page 3, last three lines) present at 0.01-9% by weight of the dispersion (see page 5, 6th paragraph).  Lahav’s examples further teach wax can be used at 0.9% (see example 1).  Nussinovitch suggests fatty acids used at 0.5%-2% (see page 17, lines 18-25) and Lahav suggests the alkali component used at 0.06% or 0.25%, with the remainder being water.    
Regarding claim 70, in view of Nussinovitch ‘915 and Rojas Grau, the combination teaches that the additional composition is applied to the plant matter following application of the coating composition.


Response to Arguments
In view of the amendment to the claims, the rejections relying on Nussinovitch (WO 2013144961) as the primary reference have been withdrawn.  
Applicant’s remarks on pages 9-16 that are pertinent to the rejection relying on Lahav as the primary reference have been addressed below.

On page 12 of the response, Applicant urges that the vegetables mentioned in Lahav include cucumbers and tomatoes which are protected by a tight exocarp, and are 
It is noted however, that on page 8, lines 6-20, Lahav teaches examples of the type of fruits and vegetables, but is not seen to be limiting regarding the particular fruit or vegetable to which the coating can be applied.  In this regard, on page 3, Lahav defines “fresh produce” as referring to fruits, vegetables and fowl eggs.  Additionally however, it is noted that Nussinovitch ‘915 also teaches coatings applied to food and agricultural products, where the coating can be a hydrocolloid based coating (see column 2, lines 4-5) using similar types of hydrocolloids to that taught by Lahav (see column 3, lines 26-32) and can further include a fatty acid such as oleic acid (see column 3, lines 34-46), which would also read on a wax.  On column 3, lines 44-47, Nussinovitch ‘915 further teaches including a wax component and teaches the presence of water. Therefore, Nussinovitch ‘915 teaches similar components as that taught by Lahav and further teaches coating similar types of fruits and vegetables (see column 4, lines 39-51) as taught by Lahav, while further teaching application to bulbs having leaf scales, such as onions and garlic (column 4, line 45).  As both Lahav and Nussinovitch ‘915 are directed to protecting fruits and vegetables from factors such as weight loss, to thus modify Lahav and to use the coating taught by the combination on onions or garlic would thus have been obvious to one having ordinary skill in the art, based on the particular conventional type of fruit or vegetable that was desired to be protected.

On page 13 of the response, Applicant urges that Lahav teaches various protective colloids where only polysaccharides and gelatin fall within the scope of the term hydrocolloid as defined in Applicant’s specification.
It is noted however, that Lahav clearly teaches hydrocolloids such agar and alginic acid (i.e. alginate) as recited in dependent claim 62, and therefore clearly teaches hydrocolloids as defined by Applicant.

Further on page 13 of the response, Applicant urges that on page 7, 2nd to last paragraph Lahav teaches that the concentration of the protective colloid is not greater than 1% and that all examples discloses the presence of the hydrocolloid at amounts much less than 1%; and the examples that are directed to alginic acid, agar and gelatin, also use amounts much less than 1%.  Applicant thus urges that the amounts as shown in the examples are not sufficient for gellification or cross-linking.
These arguments are not seen to be sufficient to overcome the rejection.
It is noted that on page 7, 2nd to last paragraph, Lahav teaches that use of a protective colloid (such as agar) at amounts not great than 1% is only a preference.  Lahav’s broad disclosure is still seen to be equally applicable (see MPEP 2123(II)).  Therefore, Lahav is seen to be open to and allows for the use of a protective colloid at quantities greater than 1%.  It is further noted claim 54 recites the use of the hydrocolloid at “about 1%” and as such, Lahav also teaches this amount.   

Further on page 13 of the response, Applicant urges that Lahav’s disclosure does not allow for sufficient quantities of the hydrocolloid to be present to allow for cross-linking or gelling.
This argument is not seen to be persuasive.   It is initially noted that Lahav’s disclosure allows for the hydrocolloid to be present at 1% as a preference but thus also is open to using greater amounts.  That is, Lahav is not seen to teach away from other quantities.  Furthermore, the combination further teaches the use of hydrocolloids at 2% and 0.2-20% as taught by Nussinovitch and Nussinovitch ‘915, respectively.  Nussinovitch ‘915’s teaching of using 5% hydrocolloid such as agar (see column 2, line 5 and 65) can be useful for providing gelation via cross-linking (see column 3, lines 17-25).  Rojas Grau teaches the use of gelling polysaccharides such as alginate (paragraph 8) at quantities such as between 0.05-1% (see paragraph 18) which can be gelled via application of a second solution comprising a cross-linking agent (see paragraph 21).  Therefore, the art suggests the use of various quantities of the hydrocolloid as claimed which would indeed be capable of being cross-linked or gelled.

Further on page 13 of the response, Applicant urges that in general, Lahav is not directed to using cross-linking agents or gelation inducing agents and therefore discloses a completely different coating method. 
This argument is not seen to be sufficient to overcome the rejection.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, in view of Nussinovitch ‘915 and Rojas Grau, the combination clearly evidences the use of a second cross-linking or gelation inducing coating for providing a gelled coating on post-harvest plant matter for the purpose of providing added protection of the produce so as to prevent the produce from drying while also protecting and preserving the produce.  Modification of Lahav’s process so as to gel or cross-link the coating composition as taught by the combination would have been obvious to one having ordinary skill in the art for the purpose of preserving and preventing weight loss of the produce due to loss of moisture.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Lahav is not seen to be limiting regarding the particular application of the coating, and the prior art further teaches that there can be an advantage to further applying a gelation inducing composition on top of a hydrocolloid coating composition, so as to provide added protection to the food product.  In view of this, and because Lahav already teaches gelling hydrocolloids, one having ordinary skill in the art would have been motivated to apply a second gelation inducing coating so as to gel the first coating for providing the requisite protection to the coated food.

Further on page 13 of the response, Applicant urges that Lahav’s alkali agent is used to correct the pH of the dispersion to shift the pH of the composition prior to hardening and therefore does not disclose to use an alkali agent instead of the acidic emulsifier.
This argument is not seen to be persuasive as Lahav teaches the use of the same alkali agent as disclosed in Applicant’s claims and being used in quantities similar to that disclosed in Applicant’s claims.  Lahav’s alkali agent is also seen to enable formation of a homogeneous emulsion.   The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  It is further noted that the claim recites that the edible alkaline component enables a homogeneous emulsion and as such, the prior art combination’s disclosure of the same alkaline component within the claimed amount would also have been enabled a homogeneous emulsion.

 On page 14 of the response, regarding Nussinovitch ‘915, Applicant urges that the reference does only teaches the use of a hydrocolloid and natural compounds isolated from the surface of a food product or equivalent thereto and is thus silent regarding an inorganic alkaline component. 
It is noted however, that the reference has not been relied on to teach the use of the inorganic alkaline component, as this component has already been suggested by Lahav.

On page 15 of the response, Applicant urges that Nussinovitch ‘915 does not suggest inclusion of a wax and teaches against the inclusion of wax into the hydrocolloid based coating composition by providing comparative example 2 in which the combination of carrageenan and commercial wax was less effective in respect to weight loss.
It is noted however, that Nussinovitch ‘915 is a secondary reference, and the primary reference, Lahav, clearly teaches the use of a wax.  Furthermore, Nussinovitch ‘915 teaches that “at least one natural compound” can be included.  On column 3, lines 34-57 and column 4, lines 58-60, Nussinovitch ‘915 teaches that the coating composition can use one or more, or mixtures of a wax, hydrocarbon and fat and therefore is not seen to exclude the use of a combination of a fat, together with a wax to be in the hydrocolloid solution.  

On page 16 of the response, Applicant urges that Nussinovitch teaches against gelling or cross-linking.
It is noted however, that Nussinovitch was only relied on to teach that it has been known to include amounts of a hydrocolloid at 2% and that it has been advantageous to include fatty acids for providing additional moisture barrier properties to the coating.

Applicant’s arguments on page 16 with respect to the Thomson reference are moot as the reference is not relied on in the pending rejection.

On page 18 of the response, Applicant urges that one having ordinary skill in the art would not have been motivated to combine the teachings of Lahav with Nussinovitch 
These arguments are not seen to be sufficient to overcome the rejection as currently presented.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc.
Further on page 19 of the response, Applicant urges that Rojas Grau is silent with respect to the hydrophobic wax or fatty acid and does not teach the use of an inorganic alkaline component as an emulsifier.
It is noted however, that Rojas Grau was not relied on for teaching these elements, as they have already been taught by Lahav in combination with Nussinovitch and Nussinovitch ‘915.
Further on pages 19-20 of the response, Applicant urges that there is no motivation to combine the teachings of either Nussinovitch and Lahav with Rojas Grau because Rojas Grau employs gelling hydrocolloids added as a separate step while Nussinovitch and Lahav are using a different coating composition that cannot be gelled or cross-linked, in a different coating structure.
This argument is not sufficient to overcome the rejection.  There is nothing in Lahav that suggests that the coating cannot be gelled or cross-linked.  Furthermore, the art evidences using amounts of a gelling hydrocolloid, in quantities that can indeed be gelled and which overlap with the quantities already taught by Lahav.  Additionally, the combination teaches that application of a subsequent coating to gel or cross-link the hydrocolloid coating solution has been advantageous for preserving the produce and protecting against drying and weight loss.  Therefore, the teachings of the prior art encompass and render obvious the method as claimed.
Further on page 20 of the response, Applicant urges that Lahav’s examples teach low concentrations of protective colloids for stabilizing the dispersion.  
It is noted however, that Lahav suggests using 1% of a gelling hydrocolloid, which falls within the claimed range.  Lahav further teaches 1% or less as a preference 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McHugh discloses that alginate can refer to all derivatives of alginic acid and alginic acid itself.  Yotsuyanagi discloses gelling of alginic acid.

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/VIREN A THAKUR/           Primary Examiner, Art Unit 1792